PER CURIAM.
We accepted jurisdiction of this case because the district court certified the saline question certified in Rotenberry v. State, 429 So.2d 378 (Fla. 1st DCA 1983), questioning the sufficiency of Florida Standard Jury Instruction (Criminal) 3.04(c). We find the instruction adequate in Rotenberry v. State, 468 So.2d 971 (Fla.1985), and accordingly approve the decision below. 447 So.2d 284. We find no merit to the other issues raised by petitioner.
It is so ordered.
BOYD, C.J., and OVERTON, EHRLICH and SHAW, JJ., concur.
ADKINS and McDONALD, JJ., dissent.